DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed on 12/13/2021 with respect to the rejection(s) of claims 6-8 and 15-17 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
With respect to the applicant’s arguments, filed on 12/13/2021 with respect to rejections of claims 1, 13, and 20 under 103, the applicant argues that:
Abari does not disclose the electronic processor is disposed on the vehicle: The examiner respectfully disagrees with this argument. From the claim language it appears that whether onboard the vehicle or outside/off the vehicle, this will not have an effect on the performed functions, as long as those functions are performed as required. Furthermore, the purpose of the secondary reference (Ohmura) was to modify the structure of the primary reference (Abari) and not the function, since Abari is capable of performing the claimed functions, but for a an off-board electronic processor instead of an on-board processor. Therefore, whether it be on-board or off-board, since the electronic processor of Abari is performing the cited functions, and the claims and 
There is no teaching, suggestion, or motivation to combine the Abari and the Ohmura references: the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, modifying the teachings of the Abari reference to include features from the OHMURA reference, such that the electronic processor identifying the malfunctioning in the vehicle be disposed in the vehicle itself will provide a better direct control on the vehicle itself ([0072]).
The Abari reference, even if modified by the Ohmura reference, does not explicitly recite “detecting that the autonomous vehicle is outside of the operational design domain when at least one from a group consisting of: a construction zone having barricades and/or temporary signage, the fog condition, and the snowing condition, is determined”
Applicant's arguments filed on 12/13/2021 with respect to the 103 rejections of claims 7, 8, 16 and 17 have been fully considered but are not persuasive. The examiner respectfully disagrees with the applicant's arguments. The applicant argues that there is no teaching, suggestion, or motivation to combine the Abari and the Patnaik references; however, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the broadest reasonable interpretation of these claims is the autonomous vehicle receiving a signal/message from the leading vehicle, accepting the leading role for the autonomous (follower) vehicle such that the signal comprises the license plate number of the leading vehicle, and the autonomous vehicle matching/ recognizing/ identifying the leading vehicle by its license plate number (Note that the term "matching" herein is broadly interpreted as recognition or identification). Patnaik teaches a cargo vehicle (equated to the autonomous vehicle in the claim language) which receives a signal from the leading vehicle accepting the leading role, the signal comprising the License plate number of the leading vehicle (in the form of QR code). The cargo vehicle thus recognizes the leading vehicle using this signal (see at least paragraphs [0066] and [0067] of Patnaik). Given the vehicle-to-vehicle communication capability of Abari, it would be obvious for someone with ordinary skill in the art to modify the features of Abari by including the features recited above from Patnaik between the leading and the follower vehicle. This will make it impossible for the cargo (autonomous) vehicle to mistaken the leader vehicle, as recited by Patnaik ([0067]).
With respect to the 103 rejections of claims 11, 12, and 19, applicant should submit an argument pointing out disagreements with the examiner’s contentions with respect to this rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9, 10, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (US-20190197497-A1; “Abari”) in view of OHMURA et al. (US20150153733; “OHMURA”) and Frazzoli (US-20210163021-A1).
Regarding claims 1 and 13, Abari teaches a system for controlling an autonomous vehicle when the autonomous vehicle is outside of its operational design domain (abstract), the system comprising: 
an environment detection system for determining environmental conditions (Fig. 2, sensors 244; [0018]); a vehicle control system; and an electronic processor (Fig.2, Transportation management system 230; [0017]; [0022]; [0023]; [0029]: weather/environmental sensors), 
the electronic processor configured to detect that the autonomous vehicle is outside of the operational design domain (Fig. 3B, steps 320 and 323; [0022]; [0023]; vehicle driving outside of its operational domain due to an impaired sensor that may be caused ); 
send a first electronic message to surrounding vehicles surrounding the autonomous vehicle, the first electronic message requesting that one of the surrounding vehicles lead the autonomous vehicle until the autonomous vehicle returns to the operational design domain or reaches a predetermined location ([0024]: “If the system identifies one, then it may send instruction to the identified second autonomous vehicle to drive to the location of the first autonomous vehicle”; predetermined location is considered to be the service center); 
determine a leading vehicle of the surrounding vehicles (Figures 1A and 1B; Fig. 3B: Steps 324 and 328; [0024]; [0025]); and 
control the autonomous vehicle to follow the leading vehicle until the autonomous vehicle returns to the operational design domain or reaches the predetermined location ([0025]: “the transportation management system may instruct the identified second autonomous vehicle (Shepherd vehicle) to share its sensor data with the first autonomous vehicle (see for example, FIG. 1A) and/or lead the first autonomous vehicle (see for example, FIG. 1B) to the service center location).
However, Abari does not explicitly state that the environmental conditions include fog condition or snowing condition, the electronic processor is disposed in the autonomous vehicle, nor the electronic processor is configured to detect that the autonomous vehicle is outside of the operational design domain when at least one from a group consisting of: a construction zone having barricades and/or temporary signage, the fog condition, and the snowing condition, is determined. 
On the other hand, OHMURA teaches the electronic processor is disposed in the autonomous vehicle ([0007]; Fig. 1).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the OHMURA reference, such that the electronic processor identifying the malfunctioning in the vehicle be disposed in the vehicle itself. Whether the electronic processor is disposed on the vehicle or 
Furthermore, Frazzoli teaches detecting environmental conditions including snow or fog conditions ([0324]: “Environmental conditions include rain, snow, fog, dust, insufficient sun light, or other conditions that may cause responsive steering/throttle operations to become more important”); and the electronic processor configured to detect that the autonomous vehicle is outside of the operational design domain when at least one from a group consisting of: a construction zone having barricades and/or temporary signage, the fog condition, and the snowing condition, is determined ([0324]: “the computer processors 3010 are configured to identify at least one environmental condition that interferes with the operation of one or both of the first control system 3020 and the second control system 3030 based on, for example, information detected by the AV's 100 sensor”).
 It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Frazzoli reference to detect that the autonomous vehicle is outside of the operational design domain when at least one from a group consisting of: a construction zone having barricades and/or temporary signage, the fog condition, and the snowing condition, is determined. Doing so would enable better control over environmental conditions that interfere with the operation of the sensors and eventually the control systems of the vehicle as recited in Frazzoli ([0324]).
Regarding claim 2, Abari discloses the electronic processor is configured so the detecting that the autonomous vehicle is outside the operational design domain includes using a geographical location of the autonomous vehicle and a map data associated with the geographical location ([0022]: “in-vehicle GPS failure for directions), which may be detected through one or more of impaired functionality of the sensor component,…operation outside of environmental tolerances”; [0023]: “For example, the only 
Regarding claim 3, Abari discloses the electronic processor is configured so the detecting that the autonomous vehicle is outside the operational design domain is provided by: calculating, using the environment detection system, a confidence level associated with the surrounding environment of the autonomous vehicle; and when the confidence level is below a predetermined level of confidence, determining the autonomous vehicle is outside of the operational design domain ([0023]: “the transportation management system may determine whether the vehicle can safely drive further with the detected impaired sensor component. In some embodiments, the transportation management system may make this determination based on performance statistics/data indicating current state/condition of the vehicle received from the transportation management vehicle device or the vehicle itself”; [0021]: “transportation management vehicle device may be connected to a central or main controlling unit of the vehicle (e.g., the engine control unit (ECU)) from which the device gets performance statistics for each sensor associated with the central or main controlling unit of the vehicle. The device then shares the performance statistics in real-time or at periodic time intervals with the transportation management system. Having received the performance statistics for each sensor, the transportation management system may compare the current statistics with the default/factory statistics for the sensor or the last known good configuration saved for that sensor. If the two statistics do not match or if the difference between the statistics are above a certain threshold, then the transportation management system may detect a service need that is required for an item/component that is associated with that particular sensor.”; If the error/difference between a standard value and a measured value is higher than a threshold [Wingdings font/0xE0] there is lower reliability on the measured value, therefore, its confidence level is lower, indicating an impaired sensor, i.e. the higher the error between two values 
Regarding claims 5 and 14, Abari discloses the operational design domain is one or more parameters that the electronic processor is trained to operate the autonomous vehicle within with a predetermined level of confidence ([0021]: comparing the error or difference between measured performance and stored performance with a threshold to predict reliability/functionality/impairment of the sensor component; see overheating engine as an example).
Regarding claims 6 and 15, Abari discloses the electronic processor is configured to determine the leading vehicle by determining a surrounding vehicle that performs an unusual maneuver while moving in front of the autonomous vehicle ([0010]; [0024]: identifying a Shepherd vehicle in the vicinity of the first autonomous vehicle, or in close proximity (within a threshold distance) to it, is broad enough to include a vehicle maneuvering as it moves in front of (getting closer to) the autonomous vehicle).
Regarding claim 9, Abari discloses the predetermined location is included in the first electronic message (Fig. 3B: Step 326 before step 328, i.e. the second autonomous vehicle is instructed to lead the first autonomous vehicle to the (previously) identified service center), and wherein the first electronic message to the surrounding vehicles is sent via a short range wireless network ([0049];[0058]).
Regarding claims 10 and 18, Abari discloses the electronic processor is further configured to slow or stop the autonomous vehicle until the leading vehicle is determined ([0023]; [0024]: pulling over at the nearest/safest location until alternative support is identified).
Regarding claim 20, Abari discloses a method for controlling an autonomous vehicle when the autonomous vehicle is outside of its operational design domain (Abstract), the method comprising: 
detecting, with an electronic processor, that an autonomous vehicle is outside of its operational design domain (Fig. 3B, steps 320 and 323; [0023]; vehicle driving outside of its operational domain due to an impaired sensor); 
sending a first electronic message, the first electronic message requesting that a surrounding vehicle lead the autonomous vehicle until the autonomous vehicle returns to its operational design domain or reaches a predetermined location ([0024]: “If the system identifies one, then it may send instruction to the identified second autonomous vehicle to drive to the location of the first autonomous vehicle”; predetermined location is considered to be the service center; [0025]: “the transportation management system may instruct the identified second autonomous vehicle (Shepherd vehicle) to share its sensor data with the first autonomous vehicle (see for example, FIG. 1A) and/or lead the first autonomous vehicle (see for example, FIG. 1B) to the service center location); 
receiving one or more control signals, a trajectory, or both from a leading vehicle; and controlling the autonomous vehicle based on the one or more received control signals, the received trajectory or both until the autonomous vehicle returns to its operational design domain or reaches the predetermined location (Fig. 3B: step 330; [0026]).
However, Abari does not explicitly state detecting, with an electronic processor, that an autonomous vehicle is outside of its operational design domain when at least one from a group consisting of: presence of a construction zone having barricades and/or temporary signage; a fog condition; and a snowing condition, is determined. 
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abari, OHMURA, and Frazzoli in further view of Patnaik et al. (US 20210034060; “Patnaik”).
Regarding claims 7 and 16, Abari does not explicitly state the electronic processor is configured to determine the leading vehicle by receiving a second electronic message from one of the surrounding vehicles accepting a role of the leading vehicle, wherein the second electronic message includes a license plate number of the leading vehicle; and determine the leading vehicle by matching the license plate number included in the second electronic message with the leading vehicle.

It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Patnaik reference, to receive an acceptance message from a surrounding vehicle to be the leader, and matching the license plate number of the leading vehicle to confirm its identity. Doing so would make it highly unlikely or effectively impossible for the cargo vehicle to mistake any other vehicle for the lead vehicle, as disclosed by Patnaik ([0067]).
Regarding claims 8 and 17, Abari does not explicitly state determine the leading vehicle by detecting a visual signal produced by the surrounding vehicle or a driver of the surrounding vehicle in front of the autonomous vehicle, and determining the leading vehicle to be the surrounding vehicle producing the visual signal or the surrounding vehicle with the driver producing the visual signal.
On the other hand, Patnaik teaches determine the leading vehicle by detecting a visual signal produced by the surrounding vehicle or a driver of the surrounding vehicle in front of the autonomous 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Patnaik reference, to determine the leading vehicle by detecting a visual signal produced. Doing so would make it highly unlikely or effectively impossible for the cargo vehicle to mistake any other vehicle for the lead vehicle, as disclosed by Patnaik ([0067]).
Claims 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abari, OHMURA, and Frazzoli in further view of Mawbey (US 20150254978 A1).
Regarding claims 11 and 19, Abari does not disclose the electronic processor is further configured to warn the surrounding vehicles surrounding the autonomous vehicle that the autonomous vehicle is stopping or slowing via a short range wireless network.
On the other hand, Mawbey teaches the electronic processor is further configured to warn the surrounding vehicles surrounding the autonomous vehicle that the autonomous vehicle is stopping or slowing via a short range wireless network (Abstract; [0034]; [0049]). 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Mawbey reference, to warn surrounding vehicles that the subject vehicle is about to stop or slow 
Regarding claim 12, Abari does not disclose the electronic processor is further configured to warn the surrounding vehicles surrounding the autonomous vehicle by sending a message via a vehicle to vehicle communication network to be output by an output device of each of the surrounding vehicles.
On the other hand, Mawbey teaches the electronic processor is further configured to warn the surrounding vehicles surrounding the autonomous vehicle by sending a message via a vehicle to vehicle communication network to be output by an output device of each of the surrounding vehicles (Fig. 6, [0047]; [0049]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Abari reference and include features from the Mawbey reference, to warn surrounding vehicles that the subject vehicle is about to stop or slow down by sending a message to be output by other vehicles. Doing so would allow the surrounding vehicles to perform better maneuvering in the environment surrounding the subject vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.B./Examiner, Art Unit 3669

                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669